UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the thirteen weeks ended September 25, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-5084 TASTY BAKING COMPANY (Exact name of Company as specified in its charter) Pennsylvania 23-1145880 (State of Incorporation) (IRS Employer Identification Number) Navy Yard Corporate Center, Three Crescent Drive, Suite 200, Philadelphia, Pennsylvania19112 (Address of principal executive offices including Zip Code) 215-221-8500 (Company's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x There were 8,582,286 shares of Common Stock outstanding as of November 1, 2010. TASTY BAKING COMPANY AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Operations Thirteen and thirty-nine weeks ended September 25, 2010 and September 26, 2009 3 Condensed Consolidated Statements of Cash Flows Thirty-nine weeks ended September 25, 2010 and September 26, 2009 4 Condensed Consolidated Balance Sheets As of September 25, 2010 and December 26, 2009 5 Notes to Condensed Consolidated Financial Statements 6-17 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18-24 Item 3. Quantitative and Qualitative Disclosure About Market Risk 24 Item 4. Controls and Procedures 24-25 PART II. OTHER INFORMATION Item 6. Exhibits 26 Signature 27 - 2 - Part I.FINANCIAL INFORMATION Item 1.Financial Statements TASTY BAKING COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (000's, except per share amounts) For the Thirteen Weeks Ended For the Thirty-nine Weeks Ended September 25, 2010 September 26, 2009 September 25, 2010 September 26, 2009 Gross sales $ Less discounts and allowances ) Net sales Costs and expenses: Cost of sales, exclusive of depreciation shown below Depreciation Selling, general and administrative Interest expense Other (income) expense, net ) ) Income (loss) before provision for income taxes ) ) ) Provision for income taxes ) Net income (loss) $ ) $ ) $ ) $ Average common shares outstanding: Basic Diluted Per share of common stock: Net income (loss): Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Cash dividend $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 3 - TASTY BAKING COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (000's) For the Thirty-nine Weeks Ended September 25, 2010 September 26, 2009 Cash flows from (used for) operating activities Net income (loss) $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Accretion of asset retirement obligation Gain on sale of property, plant and equipment ) (9
